Citation Nr: 1225058	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from January 28, 2008, to August 4, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

As support for his claim, the Veteran testified at a videoconference hearing in May 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript is associated with the claims file.


FINDING OF FACT

The Veteran's PTSD caused total occupational and social impairment, effective from January 28, 2008 to August 4, 2010.  


CONCLUSION OF LAW

The criteria are met for a schedular disability rating of 100 percent for PTSD, from January 28, 2008 to August 4, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted in full.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).

Here, the Veteran already has what amounts to a "staged" rating since he has a 50 percent rating for his PTSD from July 23, 2007; a 70 percent rating from January 28, 2008; and a 100 percent schedular rating from August 5, 2010.  The Veteran stated in his July 2008 Notice of Disagreement that he disagreed with the 70 percent rating assigned for PTSD.  At his hearing before the Board in May 2012, he requested the assignment of a 100 percent rating not later than 2008 and stated that he stopped working in 2008.  Accordingly, the Board need not consider whether the assignment of the 50 percent rating for PTSD from July 23, 2007 to January 27, 2008 was proper, as the Veteran did not appeal the assignment of the 50 percent rating.  Rather, he limited his appeal to entitlement to the assignment of a rating in excess of 70 percent rating for PTSD from January 28, 2008, to August 4, 2010.     

Mental disorders, including PTSD, are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula, DC 9411 in particular as it specifically governs PTSD, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411

The next higher rating of 100 percent, which is the highest possible rating, requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The list is not all inclusive or exhaustive, rather, permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31 to 40 indicates some reality impairment in testing or communication; or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  Id.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

As already alluded to, the RO increased the Veteran's PTSD disability rating from 10 to 50 percent as of a July 23, 2007, the date of a VA outpatient treatment record, on the premise that that was the first instance when it was shown he was entitled to this higher rating, and was within one year of the date of his claim, filed in January 2008.  Thereafter, the RO increased his disability rating to 70 percent as of January 28, 2008, the date of receipt of his informal claim for an increase in his disability rating.  And, most recently, the RO granted a 100 percent disability rating as of August 5, 2010, the date of his most recent VA psychiatric examination.  However, the Board finds the Veteran was entitled to the 100 percent schedular rating even before the VA psychiatric examination on August 5, 2010, indeed, since January 28, 2008, especially when considering the evidence in the aggregate.  

The Veteran was scheduled for a VA psychiatric examination in March 2008 following the receipt of his informal claim for an increased rating on January 28, 2008.  The mental examination showed his appearance was clean, he was neatly groomed, and appropriately and casually dressed.  His speech was unremarkable, with a cooperative attitude, but flat affect.  His mood was described as anxious.  The examiner noted the Veteran did not report any hallucinations, delusions, or panic attacks.  However, the Veteran reported homicidal ideations since 2007, and also suicidal thoughts.  The symptoms reported by the Veteran included nightmares, intrusive and recurrent distressing recollections, avoidance techniques, feelings of detachment from others, diminished interest in participation in activities, sleep disturbances, irritability, hypervigilance, and exaggerated startle response.  Additionally, the Veteran stated he kept a loaded gun near his bed when he was sleeping, used alcohol daily, and had frequent conflict with his wife.  The Veteran stated the intensity of these symptoms had increased over the last six months.  

As for employment, the examiner noted the Veteran was employed but only worked part-time, approximately 10 hours a week.  However, prior to the recent increase in his symptoms, the Veteran was a bartender for many years and then a real estate broker, but decreased his hours over time.  The examiner concluded the Veteran's PTSD was likely responsible for the changes in his life.  Consequently, the examiner assigned the Veteran a GAF score of 45, which is indicative of serious symptoms.  However, the examiner stated that the Veteran was not totally occupationally and socially impaired.  

Thereafter, the Veteran again underwent a VA psychiatric examination in August 2010 to reevaluate the severity of his PTSD.  The examiner indicated the Veteran's claims file showed a significant decline in the Veteran's functioning over the past few years.  Since the March 2008 VA examination, the Veteran reported that he stayed home to avoid violence and could barely maintain a relationship with his wife.  The mental examination showed the Veteran's grooming and hygiene were "quite poor," his speech was soft/ whispered, with a cooperative attitude, but flat affect, and a dysphoric mood.  His thought process was described as rambling and he admitted to suicidal ideations "all the time."  He denied hallucinations, delusions, and homicidal thoughts.  The Veteran's symptoms were the same as in the March 2008 examinations and consisted of nightmares, intrusive and recurrent distressing recollections, avoidance techniques, feelings of detachment from others, diminished interest in participation in activities, sleep disturbances, irritability, hypervigilance, and exaggerated startle response.  Based on this examination, the examiner stated the Veteran was unemployable because of his inability to tolerate social contact, and was totally socially and occupationally impaired as a result of his PTSD.  Consequently, a GAF score of 35 was assigned, which indicates major impairment in occupational and social functioning.  

At the conclusion of the March 2008 and August 2010 examinations, the VA examiners diagnosed both PTSD and depression.  The examiners both indicated the depression is likely secondary to the PTSD, but did not distinguish any symptoms of these two disorders.  So the VA examiners, at least in part, associated the depression with the PTSD.  Consequently, for all intents and purposes, the Board must effectively consider the depression and its attendant symptoms as part and parcel of the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical evidence the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The Veteran's contemporaneous VA outpatient treatment records also support a finding of the overall worsening of his symptoms as a result of his PTSD.  His VA treatment records note GAF scores ranging from 55 in January and June 2008, to 45 in September 2008, and finally decreasing to 35 in October 2009.  Therefore, the objective evidence in the claims file clearly indicates his PTSD symptoms continued to increase in frequency and severity since January 2008.  

The Board also has considered the Veteran's videoconference hearing testimony from May 2012, and several statements from his wife in further support of his claim for an increased rating for his PTSD.  During this hearing, the Veteran indicated he has problems interacting with people and a dysfunctional marriage.  The Veteran again stated he suffers from suicidal and homicidal thoughts.  Additionally, his wife testified and provided several statements attesting to the deterioration of their family life as a result of the Veteran's PTSD.  She also stated that she no longer shares a bedroom with the Veteran and locks her door at night.  In this regard, the Veteran and his wife are competent to report on factual matters of which they have firsthand knowledge, e.g., the symptoms associated with the Veteran's PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He has provided numerous statements, in addition to his May 2012 videoconference hearing testimony, including the statements from his wife.  These statements in support of his claim attest to the symptoms described above, their chronicity, and the severity of them, including during his two VA psychiatric examinations.  He is competent to provide such testimony, as is his wife, as it is based on their personal experiences and observations, and the Board finds their statements are equally credible, so ultimately probative.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Therefore, resolving doubt in the Veteran's favor, although all of the enumerated symptoms listed for a 100 percent rating are not shown, the Board finds that the severity of the Veteran's PTSD symptoms and the effect of these symptoms on the Veteran's social and work situation are sufficient to justify the assignment of a 

100 percent schedular rating effective from January 28, 2008 to August 4, 2010.  See Mauerhan, supra.  


ORDER

Entitlement to a schedular disability rating of 100 for PTSD is granted, effective from January 28, 2008, to August 4, 2010, subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


